DETAILED ACTION
This Action is in response to Application Number 17319872 received on 5/13/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Claims 7 and 16 recite the limitation, “for a triggering a second action”, which appears to contain a minor grammatical error, and will be interpreted as, “for triggering a second action”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20200313999).

Regarding claim 1, Lee disclosed a method for stateless service traffic generation, the method comprising: 
at a network equipment test system (Fig. 3, “Network Tester 10”; [0041], “Network tester 10 also includes a programmable packet engine 100 including a plurality of input and/or output ports 115”; [0045], “As shown in FIG. 2A, the programmable packet engine 100 includes (1) physical ports 115 that receive data messages from, and transmit data messages to, devices outside of the programmable packet engine”;  See also [0044] “to at least one device under test (DUT)” or “to a network under test (NUT)”): 
generating, at a first transmit port (Fig. 1A, Output Ports 115) associated with the network equipment test system, a first test packet flow comprising one or more packets ([0051], “generating packets to be sent to a DUT or devices of a NUT”; See [0056], [0059], and [0061] disclosing the generating and testing of flows), 
wherein the first test packet flow indicates a match and action instruction for triggering an action at a second transmit port associated with the network equipment test system ([0055], “a test packet is modified by egress processing pipeline 142 prior to transmission through a port to a DUT or devices in a NUT”, by modifying one or more fields, such that one or more match action units “can perform or implement packet modifier 210 by determining if the packet belongs to a stream and/or port and if so, performing an action”; [0056] In some examples, packet modifier 210 can modify packets in a stream or from one or more ports so that network tester (e.g., programmable packet engine 100) emulates multiple devices sending packets to a DUT or devices in a NUT”; [0064], “inject state information into one or more test packets prior to transmission through a port to a DUT or NUT. State information can be used to identify packets actually transmitted by a DUT or NUT”; [0091], RX ports 530 can inspect and classify packets received from DUT or devices in a NUT. RX ports 530 can test if a DUT drops any packets, count packets received on a port, check if a DUT alters a packet in an expected or unexpected manner); 
sending the first test packet flow toward a node associated with a data center under test (DCUT) ([0055], disclosed modifying test packets that are to be transmitted to a DUT or NUT; [0167] and [0177] and Fig. 13, Lee disclosed embodiments implemented in devices within data centers, and therefore involves the sending toward a node (i.e. DUT) that is associated with a data center under test, as claimed); 
receiving the first test packet flow from the node associated with the DCUT ([0071] “received packet”; [0131] “At 808, packets can be received at an ingress port of an input port of the network tester”); and 
performing, using the match and action instruction, the action at the second transmit port associated with the network equipment test system ([0071], “ MAUs are configured to identify a time stamp and perform an action of calculating a time stamp difference between a current time and time stamp in a received packet”;  See also [0074], “Network tester 10 is configured to generate traffic to provide to DUT 300 which transmits packets to network tester 10 for verification. DUT 300 can be configured to return or transmit received packets received from network tester 10 to network tester 10. Network tester 10 is configured to test the one or more of the following various network conditions”; [0120] “A DUT or device in a NUT can receive at least some of the packets and send one or more packets including the state information back to the network tester for receipt at an input port of the programmable packet engine.”;  See also [0122]-[0125];  See also [0151] “For receive-side and transmit-side verification, a packet classifier of the network tester uses a table of match-action entries, with an entry matching on a set of header fields, identifying packets that matches on the entry (e.g., fits a value or within a range of values) and applies an action on those packets.”; [0091] Lee disclosed the RX port performing such actions; Lee’s RX port performs the functionality of the claimed transmit port, i.e. performing the action and therefore reasonably amounts to the claimed transmit port).
	Claim 10 recites a system for stateless service traffic generation, the system comprising: at least one processor; and a network equipment test system implemented using the at least one processor, the network equipment test system configured for performing limitations that are substantially similar to the limitations of claim 1.  Claim 19 recites a non-transitory computer readable medium having stored thereon executable instructions that when executed by at least one processor of at least one computer cause the at least one computer to perform limitations that are substantially similar to the limitations of claim 1.  	Lee disclosed both a system comprising a processor implementing the network test system, as well as a computer readable medium for performing the above limitations (Lee, [0024]-[0025]).  Claims 10 and 19 are therefore rejected under the same rationale applied above to claim 1 applied with these embodiments.
	
Regarding claims 2, 11, and 20, Lee disclosed the method of claim 1 comprising: generating one or more performance metrics associated with the DCUT using the first test packet flow or subsequent test packets ([0003], Lee disclosed, “In order to test the performance of a network and network devices in the network, various network metrics can be measured. Examples of measurements of network performance include bandwidth, throughput, latency, jitter, error rate, etc. ”; [0151] stateful analysis, determining differences in timestamps, and deviations from expected values; [0161] Lee disclosed other performance characteristics; See also [0150] Lee disclosed the action including determining a latency value for flows).

Regarding claims 3 and 12, Lee disclosed the method of claim 1 wherein the network equipment test system is configured to emulate characteristics of devices, applications, or services in the DCUT by indicating different match and action instructions in one or more test packet flows during a test session ([0055]-[0056], Lee disclosed programmed match and actions for flows; [0059]; See also the example provided in [0149]-[0150] utilizing multiple classifiers; See [0151], Lee disclosed utilizing a table of match-action entries).

Regarding claims 4 and 13, Lee disclosed the method of claim 3 wherein the network equipment test system is configured with instruction interpretation logic for interpreting the match and action instructions prior to executing the test session, wherein the instruction interpretation logic indicates, for each of the match and action instructions, packet characteristics of a received packet that is to trigger a response action (Lee, [0055], Lee disclosed a control plane can program MAUs to perform the match and action, which is prior to testing such that packets can be modified accordingly prior to transmission to the device under test).

Regarding claims 9 and 18, Lee disclosed the method of claim 1 wherein the network equipment test system includes a network interface card (NIC), a traffic generator, a field programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or a processor (Lee, [0025], “processor”, [0017], “ FIG. 15 depicts a network interface.”).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8, and 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200313999) in view of Cook (US 20140258781).

Regarding claims 5 and 14, Lee disclosed the method of claim 1 but did not explicitly disclose wherein performing the action includes generating a second test packet flow.
	In an analogous art, Cook disclosed wherein performing the action includes generating a second test packet flow (Cook, [0035]-[0036], Cook disclosed receiving return test packets from DUTs and based upon the application layer content received in these return packets, the multi-stage packet processor 202 can determine additional application layer test packets to generate and generate these test packets, in which the application layer content is used to check the table to determine to generate additional test packets as described above, with reference to Figure 4, including the generating and sending of such test packets).
	One of ordinary skill in the art would have been motivated to combine the teachings of Lee and Cook, as they both involve the concept of utilizing a testing device to emulate devices/applications in the network in order to test devices under test, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the additional test packet/flow generation of Cook within the teachings of Lee in order provide additional ways to keep track of the state of communication sessions within the network being tested (Cook, [0036]) allowing for testing of communication networks in a manner that allows for generating high volumes of network layer test packets in an efficient and cost effective manner (Cook, [0005]).

Regarding claims 8 and 17, Lee disclosed the method of claim 1, but did not explicitly disclose wherein the action triggered includes generating a test packet flow, defining or modifying packet flow characteristics, regulating a test packet flow, corrupting a test packet flow, delaying a test packet flow, or stopping a test packet flow.
	In an analogous art, Cook disclosed disclose wherein the action triggered includes generating a test packet flow, defining or modifying packet flow characteristics, regulating a test packet flow, corrupting a test packet flow, delaying a test packet flow, or stopping a test packet flow (Cook, [0035]-[0036], Cook disclosed receiving return test packets from DUTs and based upon the application layer content received in these return packets, the multi-stage packet processor 202 can determine additional application layer test packets to generate and generate these test packets, in which the application layer content is used to check the table to determine to generate additional test packets as described above, with reference to Figure 4, including the generating and sending of such test packets).
	One of ordinary skill in the art would have been motivated to combine the teachings of Lee and Cook, as they both involve the concept of utilizing a testing device to emulate devices/applications in the network in order to test devices under test, and as such they are within similar environments.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the additional test packet/flow generation of Cook within the teachings of Lee in order provide additional ways to keep track of the state of communication sessions within the network being tested (Cook, [0036]) allowing for testing of communication networks in a manner that allows for generating high volumes of network layer test packets in an efficient and cost effective manner (Cook, [0005]).

Allowable Subject Matter
Claim 6-7, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
	Regarding claims 6 and 15, while the combination of Lee and Cook above disclosed the method of claim 5, the combination disclosed additional test packets being generated for transmission to the device under test, and therefore this second test packet flow is associated with the same device/application/service of the first test packet flow.  As such, Lee and Cook did not disclose, in addition to the limitations of the base claims, wherein the second test packet flow is associated with a device, an application, or a service different from the first test packet flow.
Regarding claims 7 and 16, while the combination of Lee and Cook above disclosed the method of claim 5, the combination disclosed additional test packets being generated for transmission to the device under test, the combination did not disclose, in addition to the limitations of the base claims, wherein the second test packet flow indicates a second match and action instruction for a triggering a second action at the first transmit port or a third transmit port.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inamdar et al. (US 20200112487) disclosed the concept of simulating network traffic by a traffic analysis engine, the traffic corresponding to traffic patterns of a canary release of a containerized microservice and comparing performance between canary versions and non-canary versions (Inamdar, [0081]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419